Citation Nr: 1047086	
Decision Date: 12/16/10    Archive Date: 12/22/10

DOCKET NO.  05-16 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for left ear 
hearing loss. 

2.  Entitlement to an effective date prior to May 6, 2004, for 
the grant of service connection for left ear hearing loss.

3.  Entitlement to service connection for vertigo, to include a 
disability manifested by nausea and balance problems.

4.  Entitlement to an effective date prior to May 6, 2004, for 
the grant of service connection for tinnitus, also claimed as 
residuals of total ossicular replacement prosthesis implant 
(TORP) surgery and a disability manifested by constant drumming 
sound in left ear and sleep problems on left side.


ATTORNEY FOR THE BOARD

S. M. Kreitlow


INTRODUCTION

The Veteran had active military service from May 1985 to March 
1988.    

This matter comes before the Board of Veterans' Appeals (Board) 
from rating decisions in May 2005, May 2008 and July 2010.  In 
February 2007, November 2007 and April 2009, the Board remanded 
for further development. 

In a rating decision issued in May 2008, the RO granted service 
connection for left ear hearing loss, evaluated as non-
compensable, effective May 6, 2004.  In June 2008, the Veteran 
submitted a Notice of Disagreement as to the disability rating 
and effective date assigned for this now service-connected 
disability.  At the time the Veteran's appeal was previously 
before the Board in April 2009, a Statement of the Case had not 
been issued; hence, the Board remanded the issues of entitlement 
to a compensable disability rating for left ear hearing loss and 
entitlement to an earlier effective date for the grant of service 
connection.  A Statement of the Case was issued in May 2010, and 
the Veteran perfected an appeal via VA Form 9 in June 2010.  
Consequently, those issues are now appropriately before the Board 
for review.

The Board has combined the issues of service connection for 
vertigo and service connection for a disability manifested by 
nausea and balance problems, and recharacterized the issue as 
service connection for vertigo, to include a disability 
manifested by nausea and balance problems, as reflected on the 
title page of this decision.  The two claims are essentially 
duplicative.  In any case, the Board finds that the Veteran has 
not been prejudiced by this recharacterization because the issue 
more accurately reflects what he is seeking.

Finally, the Board notes that, in April 2009, it remanded the 
Veteran's claims for service connection for disabilities 
manifested by constant drumming sound in the left ear and sleep 
problems on the left side.  In a July 2010 rating decision, 
service connection was granted for tinnitus, also claimed as 
residuals of TORP surgery and a disability manifested by constant 
drumming sound in left ear and sleep problems on left side 
evaluated as 10 percent disabling under Diagnostic Code 6100 
effective May 6, 2004 (the date of receipt of Veteran's claim for 
service connection).  Thus, the RO effectively incorporated the 
two issues of service connection for disabilities manifested by 
constant drumming sound in the left ear and sleep problems on the 
left side with the grant of service connection for tinnitus.  

Pursuant to the Veteran's report, the drumming in his head is 
only when his ears are filled with fluid or there are weather 
changes and his sleep problems on the left side involved a 
sensation of pressure in the left ear when sleeping on the left 
side that disturb his sleep causing him to roll over.  (See June 
2009 VA examination report.)  Consequently, the Board concludes 
that the July 2010 rating decision represents a complete grant of 
the benefits sought on appeal as to the Veteran's claims for 
service connection for disabilities manifested by constant 
drumming sound in the left ear and sleep problems on the left 
side.  

However, the Board also notes that, for the first time in a 
September 2010 statement, the Veteran claimed that his sleep 
problem is sleep apnea which is caused or aggravated by his 
service-connected left ear TORP surgery.  The Board finds this 
allegation raises a claim for service connection for sleep apnea, 
which has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over this claim, and it is referred to the AOJ for 
appropriate action.  

With regard to representation, the Board notes that the Veteran 
was represented by a private attorney; however, by letter dated 
in June 2010, this attorney notified the Board he was withdrawing 
his representation of the Veteran.  In addition, in this letter, 
the attorney indicated that the Veteran had been informed of his 
withdrawal as his representative.  Subsequent correspondence 
received from the Veteran demonstrates his awareness that this 
private attorney withdrew as his representative.  As the 
withdrawal was prior to certification of the Veteran's claims to 
the Board, pursuant to 38 C.F.R. § 14.631(c), the Board need take 
no further action to ensure the Veteran has representation.

The issues of entitlement to service connection for vertigo and 
entitlement to an earlier effective date for the grant of service 
connection for tinnitus, also claimed as residual so of TORP 
surgery and disabilities manifested by constant drumming in left 
ear and sleep problems on left side, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's hearing loss in the left ear is productive of a 
puretone threshold average no higher than 76 with speech 
recognition ability no lower than 72 percent resulting in a Roman 
numeric designation of VI.  

2.  Hearing in the right ear is normal.

3.  The Veteran's left ear hearing loss does not represent an 
exceptional disability picture.

4.  The evidence of record fails to demonstrate that the Veteran 
filed a claim for service connection for left ear hearing loss 
within one year of his discharge from active military service or 
at any time prior to May 6, 2004.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating for 
left ear hearing loss are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A and 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.85, Diagnostic Code 6100 
(2010).

2.  As a matter of law, the criteria for an effective date prior 
than May 6, 2004, for service connection for left ear hearing 
loss are not met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, and 
5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.156, 3.158, 3.160 
and 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2010) describe VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete application 
for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence 
presented with the claim and notify the claimant and his or her 
representative, if any, of what information and evidence not 
already provided, if any, is necessary to substantiate, or will 
assist in substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective date 
for the award of benefits will be assigned if service connection 
is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The Board notes that the Veteran's claim for service connection 
for left ear hearing loss was granted in a May 2008 rating 
decision and was evaluated as nondisabling effective May 6, 2004 
(the date the Veteran's claim for service connection was 
received).  The Veteran disagreed with the noncompensable 
evaluation of this now service-connected disability in June 2008 
as well as the effective date assigned.  The Board finds that, 
since the Veteran's claim was initially one for service 
connection, which has been granted, VA's obligation to notify him 
was met as the claim for service connection was obviously 
substantiated.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Therefore, any deficiency in the notice provided is not 
prejudicial to the Veteran.

Furthermore, as for his claim for an earlier effective date for 
the grant of service connection for left ear hearing loss, the 
Board finds that VA was not required to comply with the notice 
provisions because, as discussed below, there is no legal basis 
for the Veteran's claim.  Accordingly, no further notification 
and/or assistance is required.  VAOPGCPREC 5-2004 (June 23, 
2004).  

With respect to VA's duty to assist, VA is only required to make 
reasonable efforts to obtain relevant records that the veteran 
has adequately identified to VA.  38 U.S.C.A. § 5103A(b)(1).  The 
Board notes that VA treatment records from 2004 to 2009 have been 
obtained, which include VA audio consults in April 2006 and July 
2007.  These treatment notes do not contain the results of 
audiometric testing although they are referred.  As discussed in 
further detail below, the Board finds that the failure to obtain 
those audiometric test results are not prejudicial to the 
Veteran.  Thus, the Board finds that adequate efforts have been 
made to obtain relevant, identified and available evidence, and 
VA has notified the Veteran of any evidence that could not be 
obtained.  VA, therefore, has made every reasonable effort to 
obtain all records relevant to the Veteran's claims.

The duty to assist includes providing the veteran a thorough and 
contemporaneous examination.  Green v. Derwinski, 1 Vet. App. 121 
(1991).  The Veteran was afforded VA examinations in February 
2008 and June 2009.  Significantly, the Board observes that he 
does not report that the condition has worsened since he was last 
examined, and thus a remand is not required solely due to the 
passage of time.  See Palczewski v. Nicholson, 21 Vet. App. 174, 
182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 
(1995).  Furthermore, the reports of these examinations reflect 
that the examiners reviewed the Veteran's past medical history, 
recorded his current complaints, conducted appropriate 
examinations, and rendered appropriate diagnoses and opinions 
consistent with the remainder of the evidence of record.  The 
Board, therefore, concludes that these examination reports are 
adequate for purposes of rendering a decision in the instant 
appeal.  See 38 C.F.R. § 4.2; see also Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  

Thus, the Board finds that VA has satisfied its duties to inform 
and assist the Veteran at every stage of this case.  Additional 
efforts to assist or notify him would serve no useful purpose.  
Therefore, he will not be prejudiced as a result of the Board 
proceeding to the merits of his claims. 

II.  Increased Rating for Left Ear Hearing Loss

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  Evaluation of a service-connected 
disorder requires a review of the veteran's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.  

It is also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work, 38 C.F.R. § 4.2, and 
to resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor, 38 C.F.R. § 4.3.  If there is 
a question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for that 
rating; otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

The Veteran's hearing loss is rated under 38 C.F.R. § 4.85, 
Diagnostic Code 6100.  VA disability compensation for impaired 
hearing is derived from the application in sequence of two 
tables.  See 38 C.F.R. § 4.85(h), Table VI and Table VII.  Table 
VI correlates the average pure tone sensitivity threshold 
(derived from the sum of the 1000, 2000, 3000, and 4000 Hertz 
thresholds divided by four) with the ability to discriminate 
speech, providing a Roman numeral to represent the correlation.  
Each Roman numeral corresponds to a range of thresholds (in 
decibels) and of speech discriminations (in percentages).  The 
table is applied separately for each ear to derive the values 
used in Table VII.  Table VII prescribes the disability rating 
based on the relationship between the values for each ear derived 
from Table VI.  The assignment of a rating for hearing loss is 
achieved by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric evaluations 
are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  If impaired hearing is service-connected in only one 
ear, in order to determine the percentage evaluation from Table 
VII, the nonservice-connected ear will be assigned a Roman 
Numeral designation for hearing impairment of I, subject to the 
provisions of § 3.383.  38 C.F.R. § 4.85(f).  An examination for 
hearing impairment for VA purposes must be conducted by a state-
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a pure tone audiometry 
test.  Examinations will be conducted without the use of hearing 
aids.  38 C.F.R. § 4.85(a).  

Section 3.383 provides for compensation for the enumerated 
combinations of service-connected and nonservice-connected 
disabilities of paired organs or extremities as if both 
disabilities were service-connected provided the nonservice-
connected disability is not the result of the veteran's own 
willful misconduct.  38 C.F.R. § 3.383(a).  One of the enumerated 
combinations is hearing impairment in one ear compensable to a 
degree of 10 percent or more as a result of service-connected 
disability and hearing impairment as a result of nonservice-
connected disability that meets the provisions of 38 C.F.R. 
§ 3.385 in the other ear.  38 C.F.R. § 3.383(a)(3).  In the 
present case, not only does the Veteran's service-connected left 
ear hearing loss fail to meet the requirements for a compensable 
disability rating but the Veteran's right ear hearing is normal.  
Consequently, the provisions of § 3.383 do not apply in the 
present case.

Furthermore, under certain circumstances, Table VIa is used to 
evaluate hearing loss.  The first is when the examiner certifies 
that use of the speech discrimination test is not appropriate 
because of language difficulties, inconsistent speech 
discrimination scores, etc.  38 C.F.R. § 4.85(c).  The second 
circumstance is when the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 
decibels or more.  38 C.F.R. § 4.86(a).  Finally, Table VIa may 
be used when the puretone threshold is 30 decibels or less at 
1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. 
§ 4.86(b).  When either criteria are met under 38 C.F.R. § 4.86, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or Table 
VIa, whichever results in the higher numeral.  Each ear is to be 
evaluated separately.  As seen in the evidence discussed in 
detail below, these special rating provisions are not met in the 
present case.  Consequently, the Veteran's left ear hearing loss 
will be evaluated using Table VI.

The Veteran underwent audiology consultation initially at the VA 
in June 2004 for the purpose of determining whether he was a 
hearing aid candidate.  On audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
5
10
15
-5
6.25
LEFT
40
65
95
100
75

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 76 percent in the left ear.  The 
Board notes that the treatment record indicates that recorded W22 
was used to determine speech recognition rather than the Maryland 
CNC as required by 38 C.F.R. § 4.85(a); however, as will be seen, 
these speech discrimination findings are consistent with those 
found on VA examination that utilized the Maryland CNC.  The 
diagnosis was mixed unilateral hearing loss.  

When applying these findings to Table VI, the numeric designation 
of the Veteran's hearing impairment for the left ear is V.  As 
previously indicate, the numeric designation of the Veteran's 
right ear would be I as it is not service-connected.  Applying 
these numeric designations to Table VII, the result shows the 
Veteran is entitled to only a zero percent evaluation for his 
bilateral hearing loss based upon this examination.  

The Veteran underwent VA audio examination in February 2008.  On 
the audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
10
10
15
10
11
LEFT
45
60
90
100
74

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 76 percent in the left ear using 
the Maryland CNC word list.

When applying these findings to Table VI, the numeric designation 
of the Veteran's hearing impairment for the left ear is V.  As 
previously indicate, the numeric designation of the Veteran's 
right ear would be I as it is not service-connected.  Applying 
these numeric designations to Table VII, the result again 
demonstrates that the Veteran is entitled to only a zero percent 
evaluation for his bilateral hearing loss.  

Finally, the Veteran underwent VA examination in June 2009.  On 
the audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
10
10
20
10
13
LEFT
45
65
90
105
76

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 72 percent in the left ear using 
the Maryland CNC word list.

When applying these findings to Table VI, the numeric designation 
of the Veteran's hearing impairment for the left ear is VI.  As 
previously indicated, the numeric designation of the Veteran's 
right ear would be I as it is not service-connected.  Applying 
these numeric designations to Table VII, the result shows the 
Veteran is entitled to only a zero percent evaluation for his 
bilateral hearing loss based upon this examination.  

The Board acknowledges that the VA treatment records indicate 
that the Veteran also underwent VA audiology evaluations in April 
2006 and July 2007; however, the treatment notes themselves do 
not provide the specific audiometric test results (indicating to 
see audio display screen).  They do demonstrate though that the 
Veteran has consistently had 76 percent speech recognition in the 
left ear and 100 percent in the right and that the test results 
demonstrated a moderate to profound mixed hearing loss in the 
left ear and normal hearing in the right ear.  Based upon a 
review of the audiometric results of record and the findings 
reported in these treatment records, the Board finds that the 
evidence as a whole demonstrates that the Veteran's left ear 
hearing loss has remained fairly stable over the appeal period, 
maybe decreasing slightly over the past couple of years but not 
enough to affect the disability rating assigned.  Consequently, 
the Board finds there is no prejudice to the Veteran by the 
absence of these reports as it is clear from the evidence of 
record they would not support assignment of a compensable 
disability rating.   

Furthermore, the Board notes the Veteran's contentions that 
findings of vertigo, tinnitus and sleep apnea, as well as other 
conditions, were not considered for hearing loss purposes.  
Although this is correct, as previously indicated, the evaluation 
of hearing loss is accomplished through the mechanical 
application of the audiometric test results to the tables in the 
rating schedule.  Additionally, each of these conditions is 
separate and distinct from the Veteran's left ear hearing loss 
and, therefore, cannot be considered as a symptom thereof.  
Consequently, the Veteran's argument on this matter cannot be the 
basis for granting a compensable disability rating.  

Finally, the Board must consider whether referral for 
consideration of an extraschedular rating under 38 C.F.R. 
§ 3.321(b) is warranted.  It is generally provided that the 
rating schedule will represent, as far as can practicably be 
determined, the average impairment in earning capacity in civil 
occupations resulting from a service-connected disability.  38 
C.F.R. § 3.321(a).  In the exceptional case, however, to accord 
justice, where the schedular evaluations are found to be 
inadequate, the Secretary is authorized to approve, on the basis 
of the criteria set forth in 38 C.F.R. § 3.321(b)(1), an 
extraschedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities.  38 C.F.R. § 3.321(b).  

The Court clarified the analytical steps necessary to determine 
whether referral for extraschedular consideration is warranted.  
See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, the RO 
or the Board must determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that disability are inadequate.  In other words, 
whether the disability picture presented in the record is 
adequately contemplated by the rating schedule.  In doing so, 
there must be a comparison between the level of severity and the 
symptomatology of the claimant's disability with the established 
criteria provided in the rating schedule for this disability.  
Second, if the schedular evaluation does not contemplate the 
Veteran's level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the claimant's 
exceptional disability picture exhibits other related factors 
such as those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.   
The Board finds that the Veteran's disability picture is not so 
extraordinary as to cause the VA rating schedule to be inadequate 
to evaluate his left ear hearing loss.  Although the Veteran has 
many complaints that he claims are the result the TORP surgery in 
service and/or his left ear hearing loss, the fact is that the 
majority of these complaints have been adjudicated and found not 
to be either related to service or related to his left ear 
hearing loss.  See April 2009 Board decision.  
Rather, the medical evidence demonstrates that the Veteran has 
reported with regard to his left ear hearing loss having no 
special difficulty hearing so long as he uses his right ear; 
however, he does have difficulty in groups as well as location 
and lateralization of sound.  (See June 2004 VA audio consult 
note.)  More recently he has reported having difficult hearing if 
someone is not in his visual field (must be facing a speaker in 
order to hear).  (See February 2008 VA audio examination report.)  
The Board acknowledges that the Veteran has also complained of 
tinnitus, pain in the ear, numbness around the ear, longstanding 
vertigo and a drumming sound in his head when fluid builds up in 
his ears or when temperature changes occur.  (See June 2009 VA 
audio examination report.)  However, service connection has 
already been granted for tinnitus (to include drumming sound in 
head) and his claim for service connection for vertigo is still 
pending.  As for his complaints of numbness, the Board denied 
service connection for a disability manifested by numbness 
sensation in the left ear in its April 2009 decision.  
Consequently, the Board finds that none of these claimed 
conditions may be considered in adjudicating the Veteran's claim 
for a compensable disability rating for his left ear hearing 
loss.  Rather the Veteran's reports of difficulty hearing unless 
using his right ear or facing someone talking to him are 
consistent with the rating criteria in VA's rating schedule and 
there is not an unusual or exceptional disability picture that 
would render that criteria inadequate.  Thus, the Board finds 
that the preponderance of the evidence is against referring the 
Veteran's claim for consideration of an extraschedular disability 
rating under 38 C.F.R. § 3.321(b).

Based on the foregoing, the Board concludes that preponderance of 
the evidence is against finding that the Veteran's left ear 
hearing loss warrants a compensable disability rating.  The 
preponderance of the evidence being against the Veteran's claim, 
the benefit of the doubt doctrine is not for application.  
Consequently, the Veteran's claim must be denied.

III.  Effective Date Claim

The Veteran claims that the effective date for the grant of 
service connection for left ear hearing loss should be the day 
following his discharge from active duty (i.e., March 17, 1988) 
rather than May 6, 2004.  He bases this claim solely on the fact 
that the VA examiner stated that the left ear hearing loss was 
caused by the TORP surgery in service in 1987 and, therefore, the 
effective date should be the day following separation from 
service.

The assignment of effective dates of awards is generally governed 
by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically 
provided otherwise, the effective date of an award based on an 
original claim for service connection "shall be fixed in 
accordance with the facts found, but shall not be earlier than 
the date of receipt of application therefor."  38 U.S.C.A. 
§ 5110(a).  The implementing regulation clarifies this to mean 
that the effective date of an evaluation and an award of 
compensation based on an original claim "will be the date of 
receipt of the claim or the date entitlement arose, whichever is 
the later."  38 C.F.R. § 3.400.  

An exception to this general rule is where a claim for service 
connection is received within one year after separation from 
service.  In this case, the effective date will be the day 
following separation from active service or the date entitlement 
arose.  38 C.F.R. § 3.400(b)(2)(i).  

In the present case, a review of the claims file fails to 
demonstrate that the Veteran filed a claim for service connection 
for left ear hearing loss prior to May 6, 2004.  The Veteran was 
discharged on March 16, 1988.  It is, therefore, apparent that 
the Veteran did not file his claim for service connection within 
one year after his separation from service.  As a result, the 
earliest effective date permissible by law for the grant of 
service connection for left ear hearing loss is the date of 
claim, i.e., May 6, 2004.  Therefore, an effective date earlier 
than May 6, 2004, must be denied.

The Board acknowledges the Veteran's sincere belief that the 
effective date should go back to the day after his discharge from 
service.  However, there is nothing in the law to permit such a 
retroactive award.  Rather, in the present case, the law clearly 
prohibits an effective date earlier than May 6, 2004.  The Board 
is bound by the laws and regulations applicable to the benefit 
sought.  See 38 C.F.R. § 19.5.  Accordingly, the Board has no 
authority to grant an earlier effective date for the grant of 
service connection for left ear hearing loss prior to the date of 
claim, which is May 6, 2004.


ORDER

Entitlement to an initial compensable rating for left ear hearing 
loss is denied.

Entitlement to an effective date prior to May 6, 2004, for the 
grant of service connection for left ear hearing loss is denied.


(CONTINUED ON NEXT PAGE)
REMAND

Vertigo

The Board finds that remand of the Veteran's claim for service 
connection for vertigo, to include a disability manifested by 
nausea and balance problems, is necessary to comply with its 
prior remand instruction with regard to obtaining a VA 
examination and medical opinion.  The Board is obligated by law 
to ensure compliance with its directives, as well as those of the 
appellate courts.  Where the remand orders of the Board or the 
courts are not complied with, the Board errs as a matter of law 
when it fails to ensure compliance.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  

In April 2009, the Board remanded the Veteran's claim for service 
connection for vertigo, to include a disability manifested by 
nausea and balance problems, for a new VA examination and medical 
nexus opinion as it was noted that the service treatment records 
contain a note of the Veteran having vertigo in September 1967 
(three months after his TORP surgery).  Consequently, the Board's 
instruction stated:  "The examiner should consider and address 
the notation of vertigo during service in September 1987."  

The Veteran underwent VA ear disease examination in June 2009.  
In the report, however, there is no mention of the September 1987 
in-service treatment note nor did the examiner address that in-
service notation of vertigo.  Consequently, the Board finds that 
the June 2009 VA examination is inadequate for adjudicating the 
Veteran's claim for service connection for vertigo, to include a 
disability manifested by nausea and balance problems, and remand 
is in order to obtain a new VA examination with a medical nexus 
opinion that complies with the Board's April 2009 remand.

Tinnitus

The Board must consider all documents submitted prior to its 
decision and review all issues reasonably raised from a liberal 
reading of these documents.  Suttmann v. Brown, 5 Vet. App. 127, 
132 (1993) (citations omitted).  Where such review reasonably 
reveals that the claimant is seeking a particular benefit, the 
Board is required to adjudicate the issue or, if appropriate, 
remand the issue to the RO for development and adjudication; 
however, the Board may not ignore an issue so raised.  Id.  

In a July 2010 rating decision, service connection was granted 
for tinnitus, also claimed as residuals of TORP surgery and a 
disability manifested by constant drumming sound in left ear and 
sleep problems on left side, evaluated as 10 percent disabling 
effective May 6, 2004.  In a September 2010 statement, the 
Veteran disagreed with the following:  (1) the effective date 
assigned for the grant of service connection for tinnitus, and 
(2) that the rating decision did not consider that the Veteran is 
currently diagnosed to have sleep apnea, which he claimed is 
caused or aggravated by his service-connected left ear TORP 
surgery.  As previously discussed in the Introduction to this 
decision, this is the first instance in which the Veteran is 
claiming that he has sleep apnea secondary to his in-service TORP 
surgery of the left ear and, therefore, the Board referred a 
claim for secondary service connection to the RO for appropriate 
action.  

However, as to the Veteran's claim for an earlier effective date 
for the grant of service connection for tinnitus, also claimed as 
residuals of TORP surgery and a disability manifested by constant 
drumming sound in the left ear and sleep problems on the left 
side, the Board finds that this statement clearly constitutes 
notice of disagreement (NOD) with the assignment of May 6, 2004, 
as the effective date.  However, a statement of the case (SOC) 
has not been issued addressing this claim.  The Veteran's notice 
of disagreement as to entitlement of an earlier effective date is 
still pending.  It is proper to remand this claim because the 
Veteran has not been provided a SOC on this issue.  Manlincon v. 
West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 
7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 
124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  However, 
this issue will be returned to the Board after issuance of the 
SOC only if perfected by the filing of a timely substantive 
appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); 
Archbold, 9 Vet. App. at 130.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA 
examination to determine the etiology of his 
vertigo, to include a disability manifested by 
nausea and balance problems.  The claims folder, 
to include a copy of this Remand, must be made 
available to and reviewed by the examiner prior 
to completion of the examination report, and the 
examination report must reflect that the claims 
folder was reviewed.  Any indicated studies 
should be performed.  

The examiner should provide an opinion as to 
whether it is at least as likely as not (i.e., 
at least a 50 percent probability) that the 
Veteran's vertigo, to include a disability 
manifested by nausea and balance problems, is 
related to service or is proximately due to, the 
result of or aggravated by the TORP surgery the 
Veteran underwent in service in July 1987.  In 
rendering the requested opinion, the examiner 
should specifically consider and address the 
notation of vertigo during service in September 
1987 and the Veteran's report of a continuity of 
symptoms, if any.  The rationale for all 
opinions expressed must also be provided.

2.  After ensuring compliance with the previous 
instruction, the Veteran's claim for service 
connection for vertigo, to include a disability 
manifested by nausea and dizziness problems, 
should be readjudicated.  If such action does 
not resolve the claim, a Supplemental Statement 
of the Case should be issued to the Veteran and 
his representative.  An appropriate period of 
time should be allowed for response.  
Thereafter, this claim should be returned to 
this Board for further appellate review, if in 
order.  

3.  Provide the Veteran a statement of the case 
as to the issue of entitlement to an effective 
date earlier than May 6, 2004, for the grant of 
service connection for tinnitus, also claimed as 
residuals of TORP surgery and disability 
manifested by constant drumming sound in the 
left ear and sleep problems on the left side.  
The Veteran should be informed that he must 
file a timely and adequate substantive 
appeal in order to perfect an appeal of 
this issue to the Board.  See 38 C.F.R. §§ 
20.200, 20.202, and 20.302(b).  If a timely 
substantive appeal is not filed, the claim 
should not be certified to the Board.  If so, 
subject to current appellate procedures, the 
case should be returned to the Board for further 
appellate consideration, if appropriate. 

No action is required of the Veteran until he is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claims.  
38 C.F.R. § 3.655 (2009).  He has the right to submit additional 
evidence and argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).  



______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


